Citation Nr: 1601928	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  09-02 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE Board

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1997 to October 2001.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A hearing before the undersigned Veterans Law Judge was held at the RO in March 2010. The hearing transcript has been associated with the claims file.

In May 2010 and February 2015, the Board remanded the issue on appeal for additional development. Unfortunately, there has not been substantial compliance with each of the mandates of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has argued that he had gastrointestinal problems related to service.  In February 2015, the Board remanded the claim for a VA examination.  An examination was conducted in April 2015.  The claim was not readjudicated after the examination and the AOJ failed to issue a supplemental statement of the case after the April 2015 VA examination.  It would appear that the file was returned to the Board prematurely.  

The Board finds that the case must be remanded so that the claim may be readjudicated and, if any benefit sought on appeal is not granted, a supplemental statement of the case can be issued which considers all of the recent evidence, including the April 2015 VA examination.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




